KEHOE, Judge.
Appellant, plaintiff below, brings this appeal from an amended final judgment, the nature of which is a final order on appel-lees’, defendants below, motion for summary judgment, in a personal injury automobile accident case. The primary issue presented on appeal is whether, from the discovery evidence presented, the trial court properly concluded that there were no material issues of fact remaining in regard to the question of negligence. Our review of the record leads us to the conclusion that there were justiciable issues of material facts remaining at the time the trial court granted summary judgment in favor of ap-pellees. In the light of this conclusion, it is our opinion that the trial court erred in entering the amended final judgment appealed. See Fla.R.Civ.P. 1.510. Accordingly, the judgment is reversed and the cause is remanded for further proceedings.
Reversed and remanded.